Citation Nr: 1125109	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-19 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active military service in the United States Navy from June 1958 to June 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the claims file does not include any hearing conservation data for the appellant or the report from his service entrance examination.  In addition, there are no medical treatment records in the claims file that are dated before 1970.  Furthermore, a NAVMED Form 1346 states that the appellant underwent medical examinations in May 1961, May 1963, May 1964, and January 1966, but none of the associated reports are of record.  The appellant has reported various duties in service that resulted in exposure to acoustic trauma; however, the appellant's service personnel records (which would help delineate his activities in service) have not been included in the evidence of record.  VA is therefore on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, all outstanding service medical and personnel records should be obtained and associated with the claims file.

It is well established that, while someone who is a layperson is not considered capable of opining on matters requiring medical knowledge, they are permitted to provide observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supra.  However, as noted above, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, for example, the appellant is competent to describe his hearing-related symptoms.  The evidence of record does not include any clear and complete description by the appellant about when and in what way he has experienced hearing-related symptoms since service, or any information about any hearing-related treatment the appellant may have received since June 1978.  Said description and information should be obtained while the case is in remand status.

While the RO did obtain an opinion on the question of the etiology of the appellant's claimed bilateral hearing loss, the opinion is inadequate.  For example, the appellant underwent a VA audiometric examination in August 2009, and the examiner did not discuss whether or not the required conversion to ISO (ANSI) units from the ASA (1951) units noted on the April 1968 service department testing was performed.  The appellant reported hearing loss on his in-service May/June 1978 report of medical history and he has indicated that he first experienced hearing loss during service in 1959, but the examiner did not include any discussion of whether or not the symptoms the appellant has described in service and after service are consistent with his current bilateral hearing loss.  There is no description of the appellant's post-service occupational activities.  

Because of these deficiencies, there is no adequate probative medical opinion of record that addresses whether there is any relationship between the appellant's active military service and his development of the bilateral hearing loss that was clinically documented as of August 2009.  Furthermore, as the VA medical opinion of record was based on incomplete medical records, it is of little or no probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the veteran's claims folder).  Accordingly, a new medical opinion is necessary to make determinations in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

These considerations require the gathering of service department records and medical record, as well as investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Take all appropriate steps to secure the outstanding service medical records or alternative records, as well as the service personnel records or alternative records.  Search, at the Naval Military Personnel Command, the National Personnel Records Center or all other appropriate sources for the Veteran's service personnel records and the rest of his service medical records.  The Veteran should be asked to submit all service medical and personnel records he has in his possession.  Any evidence obtained should be associated with the claims file.

3.  Obtain from the Veteran the names and addresses of all VA or private audiologists or physicians and/or medical facilities that have provided him with any treatment for hearing/ear problems since service, and secure all available relevant reports.  Any evidence obtained should be associated with the claims file.

4.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

5.  Obtain from the Veteran a description of his hearing loss symptoms over the years from 1959 to the present.  Inform him that he can submit third-party statements as well.  The Veteran should also supply a post-service work history, to include a list of his job titles and duties and a description of all noise exposure and all use of hearing protection, if any.

6.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the appellant's claims file by an appropriate physician in order to determine the nature, onset date and etiology of the appellant's claimed bilateral hearing loss.  The reviewing doctor should consider the information in the claims file in providing an opinion as to the onset date and etiology of the appellant's bilateral hearing loss.  The reviewer should offer an opinion as to the medical probabilities that any current bilateral hearing loss is attributable to the appellant's military service, to include any exposure to acoustic trauma in service.  The reviewer must discuss all in-service and post-service audiometric testing.  In particular, the reviewer should discuss the changes in the appellant's hearing acuity between the testing of April 1968 (ASA units) and any earlier testing and the testing that followed (ISO (ANSI) units), including the May 1978 separation examination.

More specifically, the reviewer must address the question of whether the appellant's currently claimed bilateral hearing loss is etiologically related to any incident of service or whether the claimed bilateral hearing loss is more likely due to some other cause or causes, including the aging process or post-service occupational or recreational noise exposure, if any.  The opinion should also include a discussion of the descriptions of the appellant's hearing loss symptoms over the years that were submitted by the appellant and/or any third parties.  The effect and significance, if any, of in-service and post-service noise exposure must be delineated by the reviewer.

In assessing the relative likelihood as to origin and etiology of the bilateral hearing loss specified above, the reviewer should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any claimed hearing loss is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's hearing loss.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  If the reviewer concludes that another examination of the Veteran is needed before an opinion can be rendered, schedule the Veteran for said examination(s).

8.  Upon receipt of the VA reviewer or examiner's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewer/examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

9.  After all appropriate development has been accomplished, review the record again, including any newly acquired evidence, and readjudicate the issue of service connection for bilateral hearing loss.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

10.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  Appropriate time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

